Citation Nr: 1023150	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  07-30 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for residuals of a 
right eye injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appellant had recognized service in the Philippine 
Commonwealth Army from September 1941 to December 1942 and 
from August 1945 to June 1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103(a), 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Additionally, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.

The appellant is seeking to reopen his claim for service 
connection for residuals of a right eye injury.  

In a statement of September 2007, he stated (apparently for 
the first time) that he had been treated at the dispensary in 
Kiangan, Ifugao and then transferred to the Bagabag Hospital 
in Bagabag, Nueva Vizcaya, Philippines in 1945.  In the same 
statement he asked that if VA had these records, to include 
them in his claim for benefits.  

A review of the claim file shows that the above records have 
not been requested and associated with the claim file.  The 
appellant has specifically asked that these records be 
considered in his request for benefits.  An attempt to obtain 
these records must be made.  See Ivey v. Derwinski, 2 Vet. 
App. 320, 323 (1992) (holding that when reference is made to 
pertinent medical records, VA is on notice of their existence 
and has a duty to assist the Veteran to attempt to obtain 
them).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Attempt to obtain treatment records 
from the Kiangan, Ifugao dispensary and 
the Bagabag Hospital in Bagabag, Nueva 
Vizcaya, Philippines, for treatment of 
the appellant in 1945.  If the records 
are unavailable it should so be 
documented in the claim file and the 
reason for unavailability should be 
noted.  

2.  Thereafter, readjudicate the 
appellant's claim.  If the benefit 
sought on appeal remains denied, the 
appellant should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits since the last SSOC.  
A reasonable period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



